                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES J. DRAPER,                               )
                                               )
       Petitioner,                             )
                                               )
v.                                             )               Case No. CIV-18-1195-R
                                               )
JIMMY MARTIN                                   )
                                               )
       Respondent.                             )

                                              ORDER

       Petitioner James Draper, a state prisoner appearing pro se, filed an Amended

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging his state

convictions. Doc. No. 18. In accordance with 28 U.S.C. § 636(b)(1)(B), the matter was

referred to United States Magistrate Judge Gary M. Purcell. On October 16, 2019, Judge

Purcell issued his Third Supplemental Report and Recommendation.1 Doc. No. 38.

Therein, Judge Purcell recommends that the Amended Petition for a Writ of Habeas Corpus

be denied. The matter is currently before the Court on Petitioner’s timely objection to the

Third Supplemental Report and Recommendation, Doc. No. 41, which gives rise to the

Court’s obligation to undertake a de novo review of those portions of the Report and

Recommendation to which Petitioner makes specific objection. See 28 U.S.C. §

636(b)(1)(C). Cognizant of its obligation and granting Petitioner’s filing the liberal




1
 Judge Purcell had previously issued a Report and Recommendation, Doc. No. 7, a Supplemental Report and
Recommendation, Doc. No. 17, and a Second Supplemental Report and Recommendation, Doc. No. 29.

                                                   1
construction mandated by Haines v. Kerner, 404 U.S. 519 (1972), the Court finds as

follows.

        Petitioner raises four grounds for habeas relief. First, he asserts that his convictions

for Burglary in the First Degree (Count 1) and Conjoint Robbery with a Firearm (Count 2)

constituted a violation of the prohibition against double jeopardy. Second, he argues that

he was actually innocent of the charges of various sex crimes2 and the subsequent

conviction based on inconclusive DNA evidence. Third, he contends that he was deprived

of effective counsel because his trial counsel did not argue that he was actually innocent of

the conviction for rape based on the DNA evidence. Fourth, he claims his guilty plea was

coerced by his trial counsel as demonstrated by the typewritten guilty-plea statement that

he read but did not write himself.

        As to Petitioner’s first and fourth grounds for relief—double jeopardy and coercion

—Judge Purcell concludes that the Oklahoma Court of Criminal Appeals (OCCA) either

did apply or should have applied a procedural bar because the claims were raised for the

first time in Petitioner’s fourth application for post-conviction relief, and thus waived on

direct appeal.3 See Doc. No. 38, p. 6–7, 12–13. Judge Purcell submits that the procedural

bar is an adequate and independent state ground, prohibiting the Court from reviewing

Petitioner’s claims. Id. at 4–5. He further cites to Coleman v. Thompson, 501 U.S. 722, 750

(1991) which provides that a petitioner may overcome a procedural bar by demonstrating



2
  Petitioner references only the crime of rape in his claim but considering Petitioner’s arguments and the liberal
construction granted to pro se litigants in this context, see Haines v. Kerner, 404 U.S. 519, 521 (1972), the Court
construes the claim as relating to each sex crime for which Petitioner was charged and convicted.
3
  The Court addresses Petitioner’s first and fourth claims at the same time given their similar procedural posture.

                                                        2
cause for the default and actual prejudice or by showing that a fundamental miscarriage of

justice will occur if the Court does not review the claims on the merits. Id. at 5. Ultimately,

Judge Purcell recommends that both claims be denied as procedurally barred because

Petitioner has failed to show cause, actual prejudice, or a fundamental miscarriage of

justice. Id. at 6–9, 12–13.

         In his objection, Petitioner attempts to demonstrate cause and prejudice, and a

fundamental miscarriage of justice. As to ground one, he argues that his double jeopardy

claim should not be subject to a procedural bar because the Attorney General made false

statements concerning exhaustion, and because the state court ordered Petitioner to “file in

the state courts a frivolous term to exhaust claim [sic].” Doc. No. 41, p. 2. As to ground

two, Petitioner simply re-asserts that his trial counsel coerced his guilty plea. Id. The Court

need not address either of these objections.

         Upon careful review of the record, it appears that in Petitioner’s fourth post-

conviction appeal, the OCCA did not apply a procedural bar, based on waiver, to either

Petitioner’s double jeopardy or coercion claims. Instead, the OCCA denied the claims

under the doctrine of res judicata because it believed the claims were already addressed on

direct appeal. Doc. No. 20, p. 4.4 The Petitioner is therefore under no obligation to



4
  To be sure, the Court agrees with Judge Purcell to the extent he concludes that the OCCA should have applied a
procedural bar to Petitioner’s double jeopardy and coercion claims on the basis of waiver. As explained below, the
double jeopardy and coercion claims raised on post-conviction, and subsequently in this habeas petition, were factually
distinct from those raised on direct appeal, and thus subject to waiver. See Eulitt v. Harvanek, No. 14-CV-0538-CVE-
FHM, 2017 WL 3674820, 11 (N.D. Okla. Aug. 25, 2017) (noting that under Oklahoma law, Petitioners are not allowed
to “subdivid[e] . . . an issue as a vehicle to relitigate at a different stage of the appellate process. Any additional
allegations as to [the claims already addressed on direct appeal] have been waived.”) (internal citations and quotation
marks omitted). Nevertheless, the appropriate path forward, as described by the Tenth Circuit below, does not involve
re-writing the OCCA’s decision on post-conviction appeal and requiring Petitioner to overcome a procedural bar.

                                                          3
demonstrate cause for his default on grounds one or four, actual prejudice, or a fundamental

miscarriage of justice. Under normal circumstances, the Court would review the merits of

the OCCA decision on direct appeal. See Cone v. Bell, 556 U.S. 449, 467 (2009) (noting

that claims rejected by res judicata are not procedurally barred, but ripe for federal

adjudication); see also 28 U.S.C. § 2254(d)(1) (describing the deference provided to state

courts on habeas review). Here, however, the double jeopardy and coercion claims raised

in Petitioner’s fourth post-conviction appeal, and subsequently in this habeas action, are

factually distinct from the claims raised on direct appeal. Compare Doc. No. 34-14, pp.

25–27 with Doc. No. 34-17, p. 3 and Doc. No. 18, p. 5. Consequently, the OCCA decision

on direct appeal does not address the merits of Petitioner’s new double jeopardy and

coercion claims raised in the habeas petition now before the Court.

         According to the Tenth Circuit, “if the state court did not decide a claim on the

merits, and the claim is not otherwise procedurally barred, we address the issue de novo

and the § 2254(d)(1) deference requirement does not apply.” Gipson v. Jordan, 376 F.3d

1193, 1196 (10th Cir. 2004); see also LeBere v. Abbott, 732 F.3d 1224, 1234 n.12 (10th

Cir. 2013).5 As mentioned above, the OCCA did not address the merits of the double

jeopardy or coercion claims that Petitioner raises in this amended habeas petition. Nor did


5
  In LeBere v. Abbott, 732 F.3d 1224 (10th Cir. 2013), the petitioner raised a state-law claim on direct appeal and,
based on the same facts, a Brady claim on post-conviction review. As here, the state court refused to reach the merits
of the new claim raised on post-conviction appeal under the doctrine of res judicata because it construed the new post-
conviction claim as identical to the original direct-appeal claim. The Tenth Circuit acknowledged that the state court’s
use of res judicata was incorrect but found that there was no procedural bar to habeas review. Id. at 1233–34. Instead,
the Tenth Circuit suggested that a state court’s failure to address the merits of a claim—due to its misapplication of
the doctrine of res judicata—triggers de novo review by the federal courts. Id. at 1234 n.12 (citing Mitchell v. Gibson,
262 F.3d 1036, 1045 (10th Cir. 2001)). On remand, the District Court addressed the merits of the claim, de novo.
LeBere v. Trani, No. 03-CV-01424-MSK-MEH, 2016 WL 6927870, at *2 (D. Colo. Nov. 28, 2016), rev’d on other
grounds, 746 F. App’x 727 (10th Cir. 2018). The Court proceeds in the same manner.

                                                           4
the OCCA apply a procedural bar to either claim. Therefore, the matter is recommitted to

Judge Purcell to address the claims de novo, without the deference described in § 2254(d).

       As to Petitioner’s second ground for relief—that he was actually innocent—Judge

Purcell recommends denial on the basis that such a claim cannot, by itself, support the

granting of a writ of habeas corpus. Doc. No. 38, p. 10 (citing LaFevers v. Gibson, 238

F.3d 1263, 1265 n.4 (10th Cir. 2001)). Petitioner does not make a proper objection to Judge

Purcell’s legal conclusion. Instead, he merely re-asserts that he was actually innocent. Doc.

No. 41. What’s more, the Court concurs with Judge Purcell’s analysis and legal conclusion.

       As to Petitioner’s third ground for relief—that he was deprived of effective

assistance of counsel—Judge Purcell also recommends denial. He finds that the OCCA

applied a procedural bar, the basis of which was Petitioner’s waiver on direct appeal. Doc.

No. 38, p. 10—12. Further, he concludes that Petitioner fails to demonstrate cause and

actual prejudice or a fundamental miscarriage of justice to overcome the procedural bar.

Id. Petitioner again fails to make a proper objection. He does not attack Judge Purcell’s

legal or factual determinations, but instead simply re-asserts that his counsel made multiple

errors at trial. Doc. No. 41, p. 2. As above, the Court concurs with Judge Purcell’s

conclusions, both on the law and as to the OCCA’s application of a procedural bar.

       For the foregoing reasons, the Court declines to adopt the Report and

Recommendation as to Petitioner’s double jeopardy and coercion claims. The Court,

however, adopts the remainder of the Report and Recommendation. Petitioner’s claims of

actual innocence and ineffective assistance of counsel raised in his Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 are hereby denied. In accordance with 28

                                             5
U.S.C. § 636(b)(1)(C), the matter is recommitted to Judge Purcell for additional

proceedings regarding Petitioner’s double jeopardy and coercion claims.

      IT IS SO ORDERED this 24th day of February 2020.




                                           6
